DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 1/6/2022, are acknowledged.  Claims 1-15 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites “wherein the particles have dynamic release kinetics for the at least one active ingredient, said dynamic release kinetics comprising at least two temporally successive phases, a rapid release taking place in a first initial burst phase of up to about 2 hours, the result being that a substantially constant concentration in the a liquid phase outside the particles is achieved up to the end of the burst phase, and a slow release taking place in a plateau phase which temporally follows the burst phase and which extends over a period of up to about 4 hours, the result being that the concentration in the liquid phase that was achieved in the burst phase is substantially maintained.”  This is a functional limitation.  A claim limitation is functional when it recites a feature by what it does rather than by what it is.  
While functional limitations may be properly used in claims, the boundaries imposed by a functional limitation must be clearly defined to be definite under 35 U.S.C. 112(b).  When claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.   Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim.  Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).  Here, although the claimed nanoparticles comprise at least three polymers and core-shell structure, one of ordinary skill in the art cannot determine whether it is the structure, materials and their amounts, or a combination of such that performs this function of dynamic release kinetics. Accordingly, one of ordinary skill in the art is at a loss to know what an anticipatory reference would need to disclose in order to satisfy this claim limitation.
Similarly, claim 6 recites a functional limitation, to wit, “having a storage stability of up to 11 months in dispersion and/or over 11 months in substance/pure form, the storage stability of the particles presenting itself in a substantially constant size of the nanoparticles and a substantially constant zeta potential of the nanoparticles and a decrease in the active-ingredient concentration of not more than 30%.”  Here, too, although the claimed nanoparticles comprise at least three polymers and core-shell structure, one of ordinary skill in the art cannot determine whether it is the structure, materials and their amounts, or a combination of such that performs this function of stability.  Accordingly, one of ordinary skill in the art is at a loss to know what an anticipatory reference would need to disclose in order to satisfy this claim limitation.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Feng et al., Chemical Engineering Science 58 (2003) 4087-4114.
	Regarding claim 1, Feng et al. discloses paclitaxel-loaded poly(lactide-co-glycolide) (PLGA) nanoparticles emulsified by (a) polyvinyl alcohol (PVA), (b) dipalmitoyl phosphatidylcholine (DPPC), and (c) Vitamin E TPGS.  See page 4095, cols 1-2.  Feng further provides that “[t]he aim is to have the emulsifier molecules staying on the nanoparticle surface to separate the oil and water phases” and specifies that “PLGA nanoparticles of paclitaxel [are] coated with PVA, phospholipid and vitamin E TPGS.”   Page 4096, col. 2. 
	Although Feng et al. does not teach that “the nanoparticles are suitable of inhalation administration via a nebulizer,” “[w]here applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102 /103 rejection.  Once a product appearing to be substantially identical is found a 35 U.S.C. 102/103 rejection is made, the burden shifts to the application to show an unobvious difference.
	Regarding claim 2, although Feng et al. does not teach claimed dynamic release kinetics “[w]here applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102 /103 rejection.  Once a product appearing to be substantially identical is found a 35 U.S.C. 102/103 rejection is made, the burden shifts to the application to show an unobvious difference.
	Regarding claim 3, Feng et al. teaches “10% loading of paclitaxel.” Page 4096, col. 1.
	Regarding claim 6, although Feng et al. does not teach “having a storage stability of up to 11 months in dispersion and/or over 11 months in substance/pure form, the storage stability of the particles presenting itself in a substantially constant size of the nanoparticles and a substantially constant zeta potential of the nanoparticles and a decrease in the active-ingredient concentration of not more than 30%,” “[w]here applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102 /103 rejection.  Once a product appearing to be substantially identical is found a 35 U.S.C. 102/103 rejection is made, the burden shifts to the application to show an unobvious difference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al., Chemical Engineering Science 58 (2003) 4087-4114.
	Teachings of Feng et al. are discussed above. 
Regarding claim 4, Feng et al. teaches “nanoparticles fabricated from three types of polymers (E5: PLA, E7: PLGA (75:25), E8: PLGA(50:50)) by using 0.03 wt% Vitamin E TPGS as the emulsifier” and “nanoparticles of various concentration of PLGA with L/G ratios of (75:25) or (50:50) and TPGS as the emulsifier (E7 and E8: 0.125, E13 and E15: 0.188, E14 and E16: 0.25).”  Page 4098, col. 1.   Feng et al. further teaches that “with an increase of the ratio of TPGS, the relative release rate increased accordingly.”  Id.  Thus, Feng et al. recognizes that the materials and their amounts are result-effective variables. 
Although Feng et al. does not teach the “wherein the shell contains the polymer PVA and the core contains the polymers RG502H, PLA and TPGS and also paclitaxel as medicinal active ingredient, the polymers in the core being present in relation to one another approximately in the ratio of 3:3:2 (RG502H:PLA:TPGS) and the content of paclitaxel, based on the total particle mass, being approximately 10% (percent by weight),” “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this instance, it would have been prima facie obvious to one of ordinary skill in the art to optimize these materials since Feng et al. recognizes them as result-effective variables.   
Regarding claim 5, Feng et al. does not teach “wherein the shell contains the polymer PVA and the core contains the polymers RG504 and TPGS and also paclitaxel as medicinal active ingredient, the polymers in the core being present in relation to one another approximately in the ratio of 3:1 (RG504:TPGS) and the content of paclitaxel, based on the total particle mass, being approximately 10% (percent by weight).”  However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this instance, it would have been prima facie obvious to one of ordinary skill in the art to optimize these materials since Feng et al. recognizes them as result-effective variables.   

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al., Chemical Engineering Science 58 (2003) 4087-4114, in view of Dalla-Bona et al. (DE102014001796A1).
Teachings of Feng et al. are discussed above. 
Regarding claim 14, Feng et al. does not teach “[a] method comprising administering to a subject in need thereof the nanoparticles as claimed in claim 1 for inhalation administration of at least one active ingredient selected from the list comprising paclitaxel, docetaxel or SB-T-1214 in a nebulizer.”
	Dalla-Bona et al. “relates to a method for reducing the volume diameter of aerosol droplets of an atomized colloidal solution containing nanoparticles.”  Para. [0001]. “This colloidal solution is then aerosolized with a piezoelectric nebulizer, droplets with a median volume diameter of 4 to 6 µm being achievable . . . The smaller volume diameter enables an increased deposition of the aerosol droplets in deeper areas of the lungs (bronchioles, alveoli).  This means that the nanoparticles contained in the drops, which can be loaded with an active substance or diagnostic agent, can also be transported to the bronchioles and alveoli.”  Para. [0004].  The active ingredients include antineoplastic drugs.  See para. [0018].   
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Feng et al. and Dalla-Bona et al. to reach the claimed method.  The rationale for the conclusion of obviousness would be applying a known technique to a known product read for improvement to yield predictable results.   Here, one of ordinary skill in the art would have found Dalla-Bona et al.’s improvement in delivery of nebulized active ingredients in the lung by reducing the volume diameter of aerosol droplets of an atomized colloidal solution containing nanoparticles as motivation to apply that improvement to Feng et al. composition.  Further, one of ordinary skill in the art would have had recognized that Dalla-Bona et al.’s technique was applicable to Feng et al.’s composition and the results of the combination were predictable and would have resulted in an improved system because Dalla-Bona et al. teaches that the nanoparticles are made of similar materials such as PGLA and poly(vinyl) alcohol.  See paras. [0025]-[0026]. 
	Regarding claim 15, Feng et al. does not teach “treating pulmonary hypertension.”  However, Dalla-Bona et al. teaches that the nanoparticles can be used to treat or diagnosis lung diseases including pulmonary hypertension.  It would have been prima facie obvious to one of ordinary skill in the art to modify Feng et al.’s composition to treat pulmonay hypertension




Claim Objections
Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618